Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.

  CHRISTOPHER JONES,

         Plaintiff,

  v.

  FORTERRA, INC.,
  CHRIS MEYER,
  RICHARD CAMMERER, JR.,
  RAFAEL COLORADO,
  MAUREEN HARRELL,
  CHAD LEWIS,
  CLINT MCDONNOUGH,
  JOHN MCPHERSON,
  JACQUES SARRAZIN, and
  KARL H. WATSON, JR.,

         Defendants.

                               COMPLAINT AND JURY DEMAND


         Plaintiff Christopher Jones (“Plaintiff”), by and through his undersigned counsel, for his

  complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

  information and belief based upon, inter alia, the investigation of counsel as to all other allegations

  herein, as follows:

                                     NATURE OF THE ACTION

         1.      This action is brought by Plaintiff against Forterra, Inc. (“Forterra” or the

  “Company”) and the members of its Board of Directors (the “Board” or the “Individual

  Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

  1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

  Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 2 of 19




  transaction, pursuant to which the Company will be acquired by Quikrete Holdings, Inc.

  (“Quikrete”) through its subsidiary Jordan Merger Sub, Inc. (“Merger Sub”) (the “Proposed

  Transaction”).

         2.        On February 22, 2021, Forterra issued a press release announcing that it had entered

  into an Agreement and Plan of Merger (the “Merger Agreement”) dated February 19, 2021, to sell

  Forterra to Quikrete. Under the terms of the Merger Agreement, each Forterra stockholder will be

  entitled to receive $24.00 in cash for each Forterra share they own (the “Merger Consideration”).

  The Proposed Transaction is valued at approximately $2.74 billion.

         3.        Concurrently with the execution of the Merger Agreement, Forterra US Holdings,

  LLC (the “Principal Stockholder”), an affiliate of Lone Star North America Acquisitions LP,

  which owns 34,907,250 shares, representing approximately 52.7% of the outstanding Forterra

  shares and a majority of all votes entitled to be cast with respect to the adoption of the Merger

  Agreement, executed and delivered a written consent adopting the Merger Agreement and the

  Proposed Transaction. The Company’s minority stockholders do not have a vote on the Proposed

  Transaction.

         4.        On March 24, 2021, Forterra filed a Schedule 14C Definitive Proxy Statement (the

  “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Forterra

  stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents material

  information concerning, among other things: (i) Forterra management’s financial projections and

  the data and inputs underlying the valuation analyses performed by the Company’s financial

  advisor Citigroup Global Markets Inc. (“Citi”); (ii) the background of the Proposed Transaction;

  and (iii) potential conflicts of interest faced by Company insiders. Defendants authorized the

  issuance of the false and misleading Proxy Statement in violation of Sections 14(a) and 20(a) of




                                                    2
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 3 of 19




  the Exchange Act.

          5.       In short, unless remedied, Forterra’s public stockholders will be irreparably harmed

  because the Proxy Statement’s material misrepresentations and omissions prevent them from

  making a sufficiently informed appraisal decision on the Proposed Transaction. Plaintiff seeks to

  enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

  violations are cured.

                                    JURISDICTION AND VENUE

          6.       This Court has jurisdiction over the claims asserted herein for violations of Sections

  14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

  Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

  jurisdiction).

          7.       This Court has jurisdiction over the defendants because each defendant is either a

  corporation that conducts business in and maintains operations within this District, or is an

  individual with sufficient minimum contacts with this District so as to make the exercise of

  jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

          8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

  claims arose in this District, where a substantial portion of the actionable conduct took place, where

  most of the documents are electronically stored, and where the evidence exists. Forterra operates

  and maintains three manufacturing plants in this District. Moreover, each of the Individual

  Defendants, as Company officers or directors, either resides in this District or has extensive

  contacts within this District.

                                                PARTIES

          9.       Plaintiff is, and has been continuously throughout all times relevant hereto, the




                                                     3
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 4 of 19




  owner of Forterra common stock.

         10.     Defendant Forterra is a Delaware corporation with its principal executive offices

  located at 511 East John Carpenter Freeway, Suite 600, Irving, TX 75062 and manufacturing

  facilities in Henderson and Grand Junction, Colorado. Forterra is a leading manufacturer of water

  and drainage pipe and products in the U.S. and Eastern Canada for a variety of water-related

  infrastructure applications, including water transmission, distribution, drainage and stormwater

  systems. The Company’s common stock is traded on the Nasdaq Global Select Market under the

  ticker symbol “FRTA.”

         11.     Defendant Chris Meyer (“Meyer”) has been Chairman of the Board since July 2017

  and a director of the Company since October 2016. Defendant Meyer has been Senior Managing

  Director of Lone Star North America Acquisitions, L.P. since April 2018, where he leads all

  acquisition efforts for Lone Star Funds (“Lone Star”) in North America.

         12.     Defendant Richard Cammerer, Jr. (“Cammerer”) has been a director of the

  Company since April 2018. Defendant Cammerer has been Managing Director of Lone Star North

  America Acquisitions, L.P. since January 2020.

         13.     Defendant Rafael Colorado (“Colorado”) has been a director of the Company since

  September 2018. Defendant Colorado has been a Managing Director of Hudson Advisors L.P.

  (“Hudson”), a related party of Lone Star, since April 2019.

         14.     Defendant Maureen Harrell (“Harrell”) has been a director of the Company since

  February 2020. Defendant Harrell has been a Managing Director of Hudson since June 2019.

         15.     Defendant Chad Lewis (“Lewis”) has been a director of the Company since April

  2018. Defendant Lewis has been a Director of Hudson since January 2019.

         16.     Defendant Clint McDonnough (“McDonnough”) has been a director of the




                                                   4
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 5 of 19




  Company since October 2016.

         17.      Defendant John McPherson (“McPherson”) has been Lead Director and non-

  executive Vice Chairman of the Board since June 2019, and a director of the Company since

  October 2016.

         18.      Defendant Jacques Sarrazin (“Sarrazin”) has been a director of the Company since

  October 2016.

         19.      Defendant Karl H. Watson, Jr. (“Watson”) has been Chief Executive Officer

  (“CEO”) and a director of the Company since July 2019.

         20.      Defendants identified in paragraphs 11 to 19 are collectively referred to herein as

  the “Board” or the “Individual Defendants.”

                                 OTHER RELEVANT ENTITIES

         21.      Quikrete is a privately owned family business founded in 1940. It is a leading

  buildings materials company based in Atlanta, Georgia. Quikrete’s portfolio ranges from its

  Quikrete branded concrete and mortar mixes to precast and steel pedestrian and vehicular bridges,

  including brands such as Quikrete, Spec Mix, QPR, Pavestone, Custom Building Products, Rinker

  Materials, and Contech Engineered Solutions. Quikrete services the U.S. and Canadian new

  construction and repair and remodeling residential, commercial, and infrastructure markets.

         22.      Merger Sub is a Delaware corporation and wholly owned subsidiary of Quikrete.

                                 SUBSTANTIVE ALLEGATIONS

  Company Background

         23.      Forterra is a manufacturer of concrete pipe and precast products and ductile iron

  pipe in the U.S. and Eastern Canada for a variety of essential water-related infrastructure

  applications. Its products and services are used in the construction, maintenance, repair and

  replacement of water drainage, distribution and transmission systems.            The Company’s


                                                   5
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 6 of 19




  manufacturing and distribution network, with 77 active manufacturing facilities with capacity,

  allows it to serve most major markets in the United States and Eastern Canada. The Company

  manufactures both water drainage pipe and precast structures (used primarily for storm water and

  drainage applications) and water transmission and distribution pipe (used primarily to transport

  potable water and as a component of wastewater systems) and believes its complementary product

  portfolio is well positioned to serve both (i) the storm water and wastewater infrastructure market

  and (ii) the potable water transmission and distribution market. Forterra serves a diverse set of

  end markets, including infrastructure, residential, and non-residential construction, which allows

  us to benefit from both secular and cyclical growth across each of these end-markets. The

  infrastructure, residential, and non-residential end markets in the U.S. and Eastern Canada have

  different growth drivers and operating dynamics, and the cyclical performance of these markets

  has historically been staggered during different stages of the broader economic cycle serving to

  mitigate the cyclical impact of any one single market on our business. In addition, given the nature

  of water as a basic necessity, municipalities generally repair and replace their existing water and

  wastewater infrastructure.

         24.     Forterra’s operating segments are (i) Drainage Pipe & Products and (ii) Water Pipe

  & Products.

         25.     On February 24, 2021, the Company announced its fourth quarter and full year

  2020 financial results and business highlights. For the full year 2020 Forterra reported: increased

  net sales by 4.2% to $1,594.5 million as compared to $1,529.8 million for 2019; increased gross

  profit by 27.1% to $376.7 million as compared to $296.4 million in the prior year, with gross profit

  margin improved by more than 400 basis points year-over-year; net income for 2020 was $64.5

  million, compared to a net loss for 2019 of $7.3 million; adjusted EBITDA increased by 36.8% to




                                                   6
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 7 of 19




  $279.0 million as compared to $203.9 million in 2019, with adjusted EBITDA margin improved

  by more than 400 basis points year-over-year to 17.5% in 2020, compared to 13.3% in 2019; and

  $243.2 million of operating cash flow in 2020 compared to $146.8 million in 2019. Reflecting on

  the Company’s results, defendant Watson commented:

         I want to thank all of the Forterra team members on the exceptional performance
         they delivered in 2020 while working diligently to keep safe and healthy during the
         pandemic. Our strong performance in earnings growth, increased cash flow, and
         debt reduction that produced a more robust balance sheet demonstrate the results of
         the continuing execution of our five improvement pillars, which are specifically
         designed to earn a full and fair return on the products we produce and the capital
         we have deployed. Our fourth quarter results reflect another step forward toward
         achieving this aim. We had a solid finish to the year with continued pricing
         improvements while holding our costs relatively flat. We also saw the predicted
         improvements in year-over-year shipment volume trends this quarter, especially in
         our Drainage business, as compared to quarters earlier in the year. As a result, we
         exceeded our annual earnings and debt reduction guidance that were provided at
         the end of the third quarter. Net income for the year was $65 million, exceeding
         our guidance of $30 million to $40 million, and Adjusted EBITDA for the year was
         at the top end of our guidance of $265 million to $280 million. Voluntary debt
         repayment was $204 million, exceeding the guidance of $170 million to $185
         million. This voluntary debt prepayment, combined with improved earnings,
         reduced our Net Leverage Ratio2 to 3.7x at year-end.

         In recognition of the collective efforts of our team in rising to overcome the
         unprecedented challenges of 2020 and their delivery of the much-improved results
         for the year, during the fourth quarter we accrued a discretionary 2% profit sharing
         contribution to team members’ 401K (U.S.) or DCPP (Canada) retirement accounts
         for 2020. The total contribution was $5.2 million, comprised of $2.9 million in
         Drainage, $2.0 million in Water, and $0.3 million in Corporate. This contribution
         demonstrated our commitment to investing in our people.

         Looking ahead, we remain focused on the execution of our five primary
         improvement pillars: health and safety, plant-level operational discipline, enhanced
         commercial capabilities, working capital efficiency, and general and administrative
         expense effectiveness. For 2021, we expect our focus on these pillars to further
         enhance our results. While challenges from the pandemic persist, and some of our
         key raw material prices have increased, our team will make continued progress
         across all of our five improvement pillars. We are very proud of what we have
         accomplished 2020, but even more excited about what we can still achieve in 2021
         and beyond.

  The Proposed Transaction



                                                  7
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 8 of 19




         26.     On February 22, 2021, Forterra issued a press release announcing the Proposed

  Transaction. The press release stated, in relevant part:

         IRVING, Texas and ATLANTA, Feb. 22, 2021 -- Forterra, Inc. (“Forterra” or “the
         Company”) (NASDAQ:FRTA), a leading manufacturer of water and drainage
         infrastructure pipe and products in the United States and Eastern Canada, today
         announced that it has entered into a definitive agreement under which Quikrete
         Holdings, Inc. (“Quikrete”) will acquire all outstanding shares of Forterra for
         $24.00 per share in an all cash transaction valued at approximately $2.74 billion,
         including outstanding debt.

         The transaction, which was unanimously approved by the Forterra Board of
         Directors, represents a premium of approximately 38.5% to Forterra’s 90-day
         volume-weighted average share price on February 19, 2021. Upon completion of
         the transaction, Forterra will become a privately held company.

         “Forterra and Quikrete are an ideal strategic fit, and this combination is a natural
         next step for our company, enabling us to better serve our customers across the
         company on their concrete projects from start to finish. We are excited to grow our
         capabilities in the potable water distribution market through Forterra’s well-
         respected U.S. Pipe business,” said Will Magill, CEO of Quikrete Holdings, Inc.
         “We are excited to welcome the Forterra team and bring our two great companies
         together.”

         “We are pleased to announce this transaction with Quikrete, which delivers a
         compelling cash premium to our shareholders,” said Forterra CEO Karl Watson, Jr.
         “We admire Quikrete’s impressive 80 year history and commitment to delivering
         superior service and products to customers. Over the past two years, we have made
         significant progress executing on our five improvement pillars of safety, plant-level
         operational discipline, enhanced commercial capabilities, working capital
         efficiency, and general and administrative expense effectiveness. Today’s
         announcement advances that progress and is a testament to our team members’ hard
         work and commitment to Forterra. We look forward to working with Quikrete to
         build on our positive momentum and achieve even greater success together.”

         “Following a thorough review of the opportunities available to Forterra to deliver
         the greatest value to shareholders, the Forterra Board of Directors unanimously
         determined that entering into this agreement with Quikrete and becoming a private
         company again is the best path forward to maximize value,” said Chris Meyer,
         Chairman of the Forterra Board. “The transaction with Quikrete represents an
         exciting new chapter for Forterra – one that could not have been achieved without
         the leadership from the entire management team and the dedication of all Forterra
         team members.”




                                                   8
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 9 of 19




         In light of this announcement, Forterra will issue earnings as planned after the close
         of business February 24, 2021, but will not be hosting its previously announced
         fourth quarter and full year 2020 earnings conference call on February 25, 2021.

         Approvals

         An affiliate of Lone Star Funds (“Lone Star”), a global private equity firm, acquired
         Forterra in 2015 and has maintained a majority ownership since the Company’s
         initial public offering in 2016. Following execution of the merger agreement, Lone
         Star, which owns approximately 53% of the Company’s outstanding shares of
         common stock, approved the transaction by written consent. No further action by
         Forterra’s shareholders is needed or will be solicited in connection with the merger.

         The transaction is expected to close in the fourth quarter of 2021, subject to
         customary closing conditions, including receipt of clearance under the Hart-Scott-
         Rodino Antitrust Improvements Act of 1976.

  Insiders’ Interests in the Proposed Transaction

         27.     Forterra insiders are the primary beneficiaries of the Proposed Transaction, not the

  Company’s public stockholders. The Board and the Company’s executive officers are conflicted

  because they will receive unique benefits in connection with the Proposed Transaction not

  available to Plaintiff and the other public stockholders of Forterra.

         28.     Notably, Company insiders stand to reap substantial financial benefits for securing

  the deal with Quikrete. Pursuant to the Merger Agreement, all outstanding stock options, restricted

  stock units (“RSUs”), and performance based restricted stock units (“PSUs”) will vest and convert

  into the right to receive cash payments.        The following table summarizes the amount of

  compensation Company insiders stand to receive for their equity awards:




                                                    9
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 10 of 19




          29.     Moreover, in connection with the Proposed Transaction, certain Forterra insiders

   are set to receive substantial cash bonus payments under the Company’s Long Term Incentive Plan

   (“LTIP”), as set forth in the following table:




          30.     In addition, under the terms of the Company’s 2020 Annual Incentive Plan (the

   “AIP”), accrued bonus bank balances are paid out to all participants, including executive officers,

   immediately upon the occurrence of a change in control. The following table summarizes the

   payments that Company insiders will receive in connection with the AIP:




          31.     Further, if they are terminated in connection with the Proposed Transaction,

   Forterra’s named executive officers are set to receive substantial cash severance payments, as set

   forth in the following table:




                                                    10
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 11 of 19




   The Proxy Statement Contains Material Misstatements or Omissions
          32.     The defendants filed a materially incomplete and misleading Proxy Statement with

   the SEC and disseminated it to Forterra’s stockholders. The Proxy Statement misrepresents or

   omits material information that is necessary for the Company’s stockholders to make an informed

   decision whether to exercise their appraisal rights.

          33.     Specifically, as set forth below, the Proxy Statement fails to provide Company

   stockholders with material information or provides them with materially misleading information

   concerning: (i) Forterra management’s financial projections and the data and inputs underlying the

   valuation analyses performed by the Company’s financial advisor, Citi; (ii) the background of the

   Proposed Transaction; and (iii) potential conflicts of interest faced by Company insiders.

   Material Omissions Concerning Forterra Management’s Financial Projections and Citi’s
   Financial Analyses
          34.     The    Proxy    Statement    omits      material   information   regarding   Company

   management’s financial projections.

          35.     For example, the Proxy Statement sets forth that at a December 30, 2020 Board

   meeting:

          Company management presented to the Board five-year management projections
          for the Company’s forecasted performance (the “Initial Projections”). The Board
          discussed, with Company management and its advisors, the process undertaken to
          prepare the Initial Projections and the assumptions that would be appropriate to use
          in projections for each of the Company’s business units. The Board directed
          management to update the Initial Projections to reflect the Board’s feedback and to
          present such updated projections for further analysis by the Board at a subsequent
          meeting.

                                                  ***



                                                    11
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 12 of 19




          On January 5, 2021, the Board held a meeting via teleconference, attended by
          members of Company management and representatives of Gibson Dunn and
          representatives of Citi, to, among other things, discuss management’s updated five-
          year projections for the Company’s forecasted performance, and to receive a
          process update regarding the interest by third parties to acquire the Company and
          the indications of interest recently submitted by Party A and Party B and the Parent
          proposal. The Board reviewed management’s updated five-year projections for the
          Company’s forecasted performance, which reflected the feedback previously
          provided by the Board. Company management reviewed with the Board the key
          changes to the assumptions used in the projections as compared to the Initial
          Projections. The Board, along with management and the Company’s advisors,
          discussed and considered pricing, volume and other sensitivities that could impact
          the assumptions used in the projections and overall fair value of the Company.

   Proxy Statement at 20. The Proxy Statement, however, fails to disclose: (i) the Initial Projections;

   (ii) details of the Board’s feedback provided to Company management at the December 30, 2020

   Board meeting; (iii) the key changes to the assumptions used in the updated projections as

   compared to the Initial Projections; and (iv) the pricing, volume and other sensitivities discussed

   at the January 5, 2021 Board meeting.

          36.     The Proxy Statement also fails to disclose all line items underlying the calculation

   of adjusted EBITDA and unlevered free cash flow.

          37.     Additionally, the Proxy Statement describes Citi’s fairness opinion and the various

   valuation analyses performed in support of its opinion. However, the description of Citi’s fairness

   opinion and analyses fails to include key inputs and assumptions underlying these analyses.

   Without this information, as described below, Forterra’s public stockholders are unable to fully

   understand these analyses and, thus, are unable to determine what weight, if any, to place on Citi’s

   fairness opinion in determining whether to seek appraisal.

          38.     With respect to Citi’s Comparable Companies Analysis and Precedent

   Transactions Analysis, the Proxy Statement fails to disclose the individual multiples and financial

   metrics for each of the companies and transactions observed, respectively.




                                                   12
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 13 of 19




          39.     With respect to Citi’s Discounted Cash Flow Analysis, the Proxy Statement fails to

   disclose: (i) the unlevered after-tax free cash flows of the Company in a mid-cycle terminal year

   used to calculate the terminal value of the Company; (ii) quantification of the Company’s terminal

   value; and (iii) quantification of the inputs and assumptions underlying the discount rates ranging

   from 9.7% to 11.0%.

          40.     With respect to the share price targets observed by Citi, the Proxy Statement fails

   to disclose the individual price targets observed and the sources thereof.

          41.     With respect to the implied premiums paid in selected transactions observed by

   Citi, the Proxy Statement fails to disclose the transactions observed and the individual premiums

   for each of the transactions.

          42.     The omission of this information renders the statements in the “Opinion of

   Financial Advisor to the Company” section of the Proxy Statement false and/or materially

   misleading in contravention of the Exchange Act.

   Material Omissions Concerning the Background of the Proposed Transaction

          43.     The Proxy Statement fails to disclose material information concerning the

   background of the Proposed Transaction.

          44.     For example, the Proxy Statement sets forth that at a December 30, 2020 Board

   meeting:

          Representatives of Gibson Dunn discussed with the Board, among other things, the
          Board’s fiduciary duties in connection with its consideration of a potential sale of
          the Company, and further discussed the evaluation of any potential conflict of
          interest of each of the directors arising from any relationships with any of the
          potential bidders or otherwise.

   Id. at 20. Similarly, at a January 18, 2021 Board meeting:

          Representatives of Gibson Dunn also discussed with the Board its fiduciary duties
          in connection with potential conflicts of interest arising in connection with a



                                                   13
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 14 of 19




           transaction, including any potential conflicts resulting from past relationships
           between any of the bidders and any members of the Board or Company
           management, any current or former engagements of the Company’s advisors by any
           of the bidders or the Principal Stockholder. . . .

   Id. at 21. The Proxy Statement, however, fails to disclose the details of the potential conflicts of

   interest discussed and whether the Board or the Company’s legal advisors determined any conflicts

   of interest exist.

           45.     Moreover, the Proxy Statement sets forth that “[o]n February 12, 2021,

   representatives of Citi, as instructed by the Board, communicated to representatives of Party A that

   its latest proposal was unacceptable to the Company because the proposed price per share included

   in Party A’s indication of interest was inadequate.” Id. at 24. The Board subsequently negotiated

   the final outstanding terms of the Merger Agreement with Quikrete and executed the Merger

   Agreement on February 19, 2021. Yet, the Proxy Statement fails to disclose whether Party A

   responded to Citi or the Company and, if so, the details of Party A’s response.

           46.     The omission of this information renders the statements in the “Background of the

   Merger” section of the Proxy Statement false and/or materially misleading in contravention of the

   Exchange Act.

   Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

           47.     The Proxy Statement fails to disclose material information concerning the potential

   conflicts of interest faced by Company insiders.

           48.     For example, in the February 21, 2021 press release announcing the Proposed

   Transaction, Will Magill, CEO of Quikrete states, “[w]e are excited to welcome the Forterra team

   and bring our two great companies together.” Yet, the Registration Statement fails to disclose

   whether any of Forterra’s executive officers or directors is continuing their employment following

   consummation of the Proposed Transaction, as well as the details of all employment and retention-



                                                   14
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 15 of 19




   related discussions and negotiations that occurred between Quikrete and Forterra’s executive

   officers, including who participated in all such communications, when they occurred and their

   content. The Registration Statement further fails to disclose whether any of Quikrete’s proposals

   or indications of interest mentioned management retention in the combined company following

   the Proposed Transaction or the purchase of or participation in the equity of the surviving

   corporation.

             49.   Communications regarding post-transaction employment and merger-related

   benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

   This information is necessary for Forterra’s stockholders to understand potential conflicts of

   interest of management and the Board, as that information provides illumination concerning

   motivations that would prevent fiduciaries from acting solely in the best interests of the Company’s

   stockholders.

             50.   The omission of this material information renders the statements in the

   “Background of the Merger” and “Interests of Directors and Executive Officers in the Merger”

   sections of the Registration Statement false and/or materially misleading in contravention of the

   Exchange Act.

             51.   The Individual Defendants were aware of their duty to disclose the above-

   referenced omitted information and acted negligently (if not deliberately) in failing to include this

   information in the Proxy Statement. Absent disclosure of the foregoing material information prior

   to the deadline to exercise appraisal rights in connection with the Proposed Transaction, Plaintiff

   and the other Forterra stockholders will be unable to make an appraisal decision on the Proposed

   Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

   herein.




                                                    15
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 16 of 19




                                               COUNT I

                    Against All Defendants for Violations of Section 14(a) of the
                    Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

           52.     Plaintiff repeats and realleges each and every allegation contained above, as though

   fully set forth herein.

           53.     During the relevant period, defendants disseminated the false and misleading Proxy

   Statement specified above, which failed to disclose material facts necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading in

   violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

           54.     By virtue of their positions within the Company, the defendants were aware of this

   information and of their duty to disclose this information in the Proxy Statement. The Proxy

   Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

   and/or omitted material facts, including material information about Forterra management’s

   financial projections, the data and inputs underlying the valuation analyses performed by Citi, the

   background of the Proposed Transaction, and potential conflicts of interest faced by Company

   insiders. The defendants were at least negligent in filing the Proxy Statement with these materially

   false and misleading statements.

           55.     The omissions and false and misleading statements in the Proxy Statement are

   material in that a reasonable stockholder would consider them important in deciding whether to

   exercise their appraisal rights in connection with the Proposed Transaction.

           56.     By reason of the foregoing, the defendants have violated Section 14(a) of the

   Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

           57.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

   threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive



                                                    16
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 17 of 19




   relief is appropriate to ensure defendants’ misconduct is corrected.

                                               COUNT II

      Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

          58.     Plaintiff incorporates by reference and realleges each and every allegation

   contained above, as though fully set forth herein.

          59.     The Individual Defendants acted as controlling persons of Forterra within the

   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

   officers and/or directors of Forterra and participation in and/or awareness of the Company’s

   operations and/or intimate knowledge of the false statements contained in the Proxy Statement

   filed with the SEC, they had the power to influence and control and did influence and control,

   directly or indirectly, the decision-making of the Company, including the content and

   dissemination of the various statements which Plaintiff contends are false and misleading.

          60.     Each of the Individual Defendants was provided with or had unlimited access to

   copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

   and/or shortly after these statements were issued and had the ability to prevent the issuance of the

   statements or cause the statements to be corrected.

          61.     In particular, each of the Individual Defendants had direct and supervisory

   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

   the power to control or influence the particular transactions giving rise to the securities violations

   as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

   recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

   were, thus, directly involved in the making of this document.

          62.     In addition, as the Proxy Statement sets forth at length, and as described herein, the




                                                    17
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 18 of 19




   Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

   Transaction. The Proxy Statement purports to describe the various issues and information that

   they reviewed and considered—descriptions which had input from the directors.

          63.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

   of the Exchange Act.

          64.     As set forth above, the Individual Defendants had the ability to exercise control

   over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

   9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

   positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

   Exchange Act. As a direct and proximate result of defendants’ conduct, Forterra’s stockholders

   will be irreparably harmed.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

   follows:

          A.      Preliminarily and permanently enjoining defendants and all persons acting in

   concert with them from proceeding with, consummating, or closing the Proposed Transaction

   unless and until defendants disclose and disseminate the material information identified above to

   Forterra stockholders ;

          B.      In the event defendants consummate the Proposed Transaction, rescinding it and

   setting it aside or awarding rescissory damages to Plaintiff;

          C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

   Plaintiff’s attorneys’ and experts’ fees; and

          D.      Granting such other and further relief as this Court may deem just and proper.




                                                   18
Case 1:21-cv-00927-CMA-NYW Document 1 Filed 03/31/21 USDC Colorado Page 19 of 19




                                          JURY DEMAND

         Plaintiff demands a trial by jury on all claims and issues so triable.



    Dated: March 31, 2021                            Respectfully submitted,

                                                     /s/ Richard A. Acocelli
                                                     Richard A. Acocelli
                                                     WEISSLAW LLP
                                                     1500 Broadway, 16th Floor
                                                     New York, NY 10036
                                                     Telephone: (212) 682-3025
                                                     Facsimile: (212) 682-3010
                                                     Email: racocelli@weisslawllp.com

                                                     Attorneys for Plaintiff




                                                   19
